DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Summary
2.    This is responsive to the claims filed 5/24/21.
3.    Claim 29 has been cancelled. Claim 41 has been added. Claims 21 – 28 and 30 – 41 are pending.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/21 has been entered.
 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

6.	Claims 21 – 28, 30 – 35 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers (US 5883690) and in view of Riggs (US 7758424) and further in view of Lugaresi (US 4575591).
7.	Regarding claims 21 and 30, Meyers discloses a game controller comprising (Abstract):
an electronic input sensor (i.e. depressible buttons that would detect contacts) (Abstract); and
a mounting platform including an accessory-retention feature and a sensor-activation feature (i.e. activating the buttons via the accessory’s interaction with the buttons) (Figure 2: the accessory will engage on the control buttons 13, and is mounted on the game controller; the examiner is interpreting the mounting platform as at least the combination of part 23 and 24 of Figure 2),
the accessory-retention feature being configured to removably affix a selected removable controller accessory to the mounting platform (Figures 2, 3: the accessory is mounted removably}.
the selected removable controller accessory' being one of a plurality of differently configured removable controller accessories removably affixable to the mounting platform (Figures 9-12: different types and styles of accessories are contemplated, ail interchangeable), and
Meyers fails to explicitly disclose the following limitation:
the accessory-retention feature including a twist-to-lock mechanism
Riggs teaches:
the accessory-retention feature including a twist-to-lock mechanism (Col 5, 26 - 32; a twist and lock coupling mechanism)
It would have been obvious for one ordinary skilled in the art before the effective filing date of the present application to have modified Meyers in view of Riggs to include the aforementioned method in order to achieve the predictable result of prevent the unintended separation between the removable controller accessory and the mounting platform.
The combination of Meyers and Riggs fail to explicitly disclose the following limitation:
the mounting platform being configured to move from a default posture to an activation posture responsive to finger manipulation of the selected removable controller accessory when the selected removable controller accessory is affixed to the mounting platform, 
and wherein the sensor-activation feature interfaces with the electronic input sensor to generate an activate control signal in the activation posture.
Lugaresi teaches:
the mounting platform (i.e. housing 32, which include a plurality of circumferentially spaced actuating arms 18 are mounted on the base member 11 adjacent the handle 13) being configured to move from a default posture to an activation posture responsive to finger manipulation  (i.e. when a player move the knob (part 17) with his/her finger) of the selected removable controller accessory (i.e. removable controller accessory/knob (part 17)) when the selected removable 
and wherein the sensor-activation feature interfaces with the electronic input sensor (i.e. the array of keys that can detect inputs) to generate an activate control signal in the activation posture (abstract and Col 3, lines 24 - 58).
It would have been obvious for one ordinary skilled in the art before the effective filing date of the present application to have modified the combination of Meyers and Riggs in view of Lugaresi to include the aforementioned method in order to achieve the predictable result of improving the efficiency of the gaming accessories mounting function/operation.
Regarding claim 30 (in addition to the limitations taught above), Meyers also discloses the selected removable controller accessory being one of a plurality of differently configured removable controller accessories removably affixable to the mounting platform (Figures 9-12: different types and styles of accessories are contemplated, ail interchangeable).
8.	Regarding claims 22 and 31, Riggs teaches wherein the twist-to-lock mechanism is a female twist-to-lock mechanism, wherein the selected removable Page 2 of 9Preliminary Amendment Application No. 16/161,464Docket No. 356640-US-CNTcontroller accessory includes a male twist-to-lock mechanism, and wherein the male twist-to-lock mechanism is configured to be inserted into the female twist-to-lock mechanism to removably affix the selected removable controller accessory to the mounting platform (FIGS. 1 - 7; Col 5, 26 – 32 and 46 - 49).
9.	  Regarding claims 23 and 32, Riggs teaches the female twist-to-lock mechanism includes a plurality of slots, each slot configured to receive a corresponding 
10.	Regarding claims 24 and 33, Riggs teaches the female twist-to-lock mechanism includes at least one slot configured to receive a corresponding radial pin that extends radially outward from the male twist-to-lock mechanism of the selected removable controller accessory (FIGS. 1 - 7; Col 5, 26 - 49).  
11.	Regarding claims 25 and 34, Riggs teaches the at least one slot includes a heel portion and a toe portion, wherein the male twist-to-lock mechanism of the selected removable controller accessory is insertable into the female twist-to-lock mechanism until the radial pin is stopped at the heel portion, and wherein the removable controller accessory is twistable to move the radial pin to the toe portion to removably affix the removable controller accessory to the mounting platform (FIGS. 1 - 7; Col 5, 26 - 49).  
12.	Regarding claim 26, Riggs teaches the mounting platform (the combination of part 23 and 24 of Figure 2) includes a bias mechanism (i.e. the mechanism described in Col 4, 14 - 22) configured to bias the radial pin into the toe portion when the selected removable controller accessory is twisted such that the radial pin is positioned in the toe portion to maintain the selected removable controller accessory affixed to the game controller (FIG. 2; Col –4, 14 - 22).  
13.	Regarding claim 27, Riggs teaches the female twist-to-lock mechanism includes a depressable catch inwardly biased to maintain the radial pin in the slot, and wherein the depressible catch is depressable to allow the radial pin to be removed from the slot (Col 5, 46 - 49).
Regarding claims 28 and 35, Riggs teaches the twist-to-lock mechanism is a male twist-to-lock mechanism, wherein the selected removable controller accessory includes a female twist-to-lock mechanism, and wherein the male twist-to-lock mechanism is configured to be inserted into the female twist-to-lock mechanism to removably affix the selected removable controller accessory to the mounting platform (FIGS. 1 - 7; Col 5, 26 – 32 and 46 - 49).
15.	Regarding claim 41, Lugaresi teaches the mounting platform (i.e. actuating arms (part 18) portion of the mounting platform) is configured to move such that the sensor-activation feature is positioned closer (i.e. actuating arms (part 18) can be positioned closer to the array of keys as shown in FIG 3) to the electronic input sensor (i.e. the array of keys that can detect inputs) when the mounting platform is in the activation posture than when the mounting platform is in the default posture (i.e. the mounting platform changes from default posture to activation posture when a player move the knob (part 17) with his/her finger) (abstract and  FIGS. 2, 3 and 5 and Col 3, lines 24 - 58).
16.	Claims 36 - 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers (US 5883690) and in view of Williams (US 4484743) and further in view of Lugaresi (US 4575591).
17.	Regarding claim 36, Meyers also discloses a game controller comprising (abstract): 
an electronic input sensor (i.e. a controller button part 13) (Figure 2); 
and a mounting platform (i.e. a combination of part 23 and 24) including a mounting surface and a sensor-interface surface (i.e. the surface of part 13) that opposes the mounting surface (Figure 2), 
the selected removable controller accessory being one of a plurality of differently configured removable controller accessories (i.e. a plurality of different type of joysticks) removably affixable to the mounting platform (Figures 9-12: different types and styles of accessories are contemplated, ail interchangeable), 
Meyers fails to explicitly disclose the following limitations:
the mounting surface including a snap fastener that either protrudes from the mounting surface or forms a depression in the mounting surface, the snap fastener configured to interlock with a corresponding mating feature of a selected removable controller accessory to removably affix the selected removable controller accessory to the mounting platform
Williams teaches:
the mounting surface including a snap fastener that either protrudes from the mounting surface or forms a depression in the mounting surface, the snap fastener configured to interlock with a corresponding mating feature of a selected removable controller accessory to removably affix the selected removable controller accessory to the mounting platform (FIG. 2 and Col 2, 45 - 54)
One ordinary skilled in the art before the effective filing date of the present application would have modified Meyers in view of Williams to include the aforementioned method in order to achieve the predictable result of improving the reliability of a mounting system.
The combination of Meyers and Williams fail to explicitly disclose the following limitation:
the mounting platform being configured to move from a default posture to an activation posture responsive to finger manipulation of the selected removable controller accessory when the selected removable controller accessory is affixed to the mounting platform, 
and wherein the sensor-activation feature interfaces with the electronic input sensor to generate an activate control signal in the activation posture.
Lugaresi teaches:
the mounting platform (i.e. housing 32, which include a plurality of circumferentially spaced actuating arms 18 are mounted on the base member 11 adjacent the handle 13) being configured to move from a default posture to an activation posture responsive to finger manipulation  (i.e. when a player move the knob (part 17) with his/her finger) of the selected removable controller accessory (i.e. removable controller accessory/knob (part 17)) when the selected removable controller accessory is affixed to the mounting platform (abstract and  FIGS. 2 and 5 and Col 3, lines 24 - 58), 
and wherein the sensor-activation feature interfaces with the electronic input sensor (i.e. the array of keys that can detect inputs) to generate an activate control signal in the activation posture ( abstract and Col 3, lines 24 - 58).
It would have been obvious for one ordinary skilled in the art before the effective filing date of the present application to have modified the combination of Meyers and Williams in view of Lugaresi to include the aforementioned method in order to achieve 
18.	Regarding claim 37, Williams also teaches the snap fastener is positioned at a central portion of the mounting surface of the mounting platform (abstract; FIG. 2 and Col 2, 45 - 54).
19.	Regarding claim 38, Meyers also discloses the mounting surface further includes at least one alignment feature configured to interface with a complimentary alignment feature of the selected removable controller accessory to prevent the selected removable controller accessory from translating or rotating from an Page 7 of 9Preliminary Amendment Application No. 16/161,464Docket No. 356640-US-CNTaligned position when the selected removable controller accessory is affixed to the mounting platform (Abstract; Column 2 lines 55-80; Figure 2).
20.	Regarding claim 39, Williams also teaches the snap fastener includes a plurality of wedge surfaces, and wherein the corresponding mating feature of the selected removable controller accessory includes a plurality of complimentary wedge surfaces configured to mate with the plurality of wedge surfaces of the snap fastener when the selected removable controller accessory is affixed to the mounting platform (abstract; FIG. 2 and Col 2, 45 - 54).
21.	Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers (US 5883690) and in view of Williams (US 4484743) and further in view of Lugaresi (US 4575591) and further in view of Siciliano (US 20040188933).
22.	Regarding claim 40, the combination Meyers, Williams and Lugaresi of teach the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
the mounting platform includes a cross-shaped mounting surface, and wherein the selected removable controller accessory includes a cross-shaped mating interface that covers the cross-shaped mounting surface when selected removable controller accessory is affixed to the mounting platform.
Siciliano teaches:
the mounting platform includes a cross-shaped mounting surface, and wherein the selected removable controller accessory includes a cross-shaped mating interface that covers the cross-shaped mounting surface when selected removable controller accessory is affixed to the mounting platform (abstract; FIG. 5).
One ordinary skilled in the art at the time of filing the present application would have modified the combination of Meyers, Williams and Lugaresi in view of Siciliano to include the aforementioned method in order to achieve the predictable result of ensure a tight connection between the removable controller accessory and the mounting platform.

Response to Arguments
23.	Regarding claims 21 – 28 and 30 – 41, the applicant argues that the combination of Meyers and Riggs fail to teach all the limitations of the claims (Remarks, pages 9 - 14)
	The examiner agrees. However, the new rejections of Meyers, Riggs and Lugaresi teach all the limitations of claims 21 – 28 and 30 – 41 (see rejections above for details).

Conclusion
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715 

/KANG HU/Supervisory Patent Examiner, Art Unit 3715